17‐0671‐cv 
2002 Lawrence R. Buchalter Trust et. al. v. Phila. Fin. Life Assurance Co. 
 
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 21st day of December two thousand seventeen. 
           
PRESENT:   
                    GUIDO CALABRESI,  
                    RICHARD C. WESLEY,  
                    DENNY CHIN, 
                               Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
2002 LAWRENCE R. BUCHALTER ALASKA  
TRUST, ALASKA TRUST COMPANY, 
STEPHEN C. HARRIS,  
TRUSTEES, LAWRENCE R. BUCHALTER, 
                               Plaintiffs‐Appellants, 
                                
                           v.                                                                 17‐0671‐cv 
                     
PHILADELPHIA FINANCIAL LIFE 
ASSURANCE COMPANY, AKA AGL  
LIFE ASSURANCE COMPANY,  
                               Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
 
                                                                                             
FOR PLAINTIFF‐APPELLANT:                 JONATHAN T. SHEPARD (Eric D. Dowell, on 
                                         the brief), Pryor Cashman LLP, New York, New 
                                         York.  
 
FOR DEFENDANT‐APPELLEE:                  THOMAS F.A. HETHERINGTON (Hutson B. 
                                         Smelley, on the brief), Edison, McDowell & 
                                         Hetherington, LLP, Houston, Texas. 
 
 
             Appeal from the United States District Court for the Southern District of 

New York (Karas, J.). 

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

             Plaintiffs‐appellants 2002 Lawrence R. Buchalter Alaska Trust (the 

ʺTrustʺ), Alaska Trust Company (ʺATCʺ) and Stephen C. Harris, Trustees, and 

Lawrence R. Buchalter appeal from the district courtʹs judgment entered February 6, 

2017, in favor of defendant‐appellee Philadelphia Financial Life Assurance Company 

(ʺPFLACʺ), formerly known as AGL Life Assurance Company.  The district court 

granted PFLACʹs motion for summary judgment by opinion and order filed the same 

date.  We assume the partiesʹ familiarity with the underlying facts, procedural history, 

and issues on appeal.  

             Construed in the light most favorable to the Trust, the facts are 

summarized as follows: The Trust is an irrevocable, Alaska‐based trust created by  

                                            2
                                                                                               
Buchalter on November 1, 2002.  ATC was the sole trustee until 2012, when Stephen C. 

Harris was added as a trustee.   

              In 2002, Buchalter approached PFLAC about buying life insurance 

through the Trust.  The chosen policy allowed the allocation of premium payments to a 

variable account that let the policyholder invest in various funds offered by PFLAC.   

              In 2005, the Strategic Stable Return (ʺSSRʺ) Fund (ID), L.P. (the ʺID Fundʺ) 

was added to PFLACʹs list of available funds.  The platform noted that policyholders 

should be careful before investing in the ID Fund as it involved a high degree of risk.  

After adding the ID Fund to its personal schedule of investment accounts, the Trust 

invested over $3.1 million in it.   

              By 2007, Buchalter was concerned about the Trustʹs investment in the ID 

Fund.  As his concern grew, Buchalter decided to redeem his investment from the ID 

Fund in the summer of 2008.  The ID Fund, however, suspended all investor 

redemptions in October 2008, and refused the Trustʹs request to redeem approximately 

$3.9 million.  Over the next several years, the value of the Trustʹs investment in the ID 

Fund dwindled; by November 30, 2012 approximately $350,000 of the Trustʹs $3 million 

investment remained.  No capital has been returned from the ID Fund to the Trust.  

         


                                             3
                                                                                                  
              Plaintiffs filed their complaint on September 7, 2012 alleging various 

theories of recovery in negligence, breach of contract, and unjust enrichment.  

Following an initial motion to dismiss, the only claims that remained were for 

negligence, negligent misrepresentation, and professional malpractice related to 

defendantʹs failure to vet the ID Fund before making it available on its investment 

platform.  On February 6, 2017, the district court granted summary judgment for 

PFLAC on those remaining claims, finding them time‐barred.  Plaintiffs appeal.   

              We review de novo a district courtʹs grant of summary judgment, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in its favor.ʺ  Alibrandi v. Fin. Outsourcing Servs., Inc., 

333 F.3d 82, 85 (2d Cir. 2003).  ʺSummary judgment is appropriate only if it can be 

established that ʹthere is no genuine issue as to any material fact and that the moving 

party is entitled to a judgment as a matter of law.ʹʺ  Id. (quoting Fed. R. Civ. P. 56(c)) 

(citation omitted). 

              On appeal, plaintiffs argue that the district court improperly found their 

claims time‐barred and erred in finding that their claims accrued in May 2009.  We 

conclude that plaintiffsʹ appeal is without merit substantially for the reasons set forth by 

the district court in its thorough and well‐reasoned order.   


                                               4
                                                                                                      
                  The parties agree that Alaska law applies.   The statute of limitations for 
                                                                 1




negligence and negligent representation is two years.  Alaska Stat. § 09.10.070(a).  The 

statute of limitations for professional malpractice arising out of economic injury is three 

years.  Alaska Stat. § 09.10.053.  Therefore, as the complaint was filed on September 7, 

2012, the claims are untimely if the statute of limitations began to run before September 

7, 2010 for the negligence claims and before September 7, 2009 for the malpractice 

claims.   

               In Alaska, ʺa cause of action accrues when the plaintiff has ʹinformation 

sufficient to alert a reasonable person to the fact that he [or she] has a potential cause of 

action.ʹʹʹ  Christianson v. Conrad‐Houston Ins., 318 P.3d 390, 396‐97 (Alaska 2014) (quoting 

Preblich v. Zorea, 996 P.2d 730, 734 (Alaska 2000)).  The court looks to the date when a 

reasonable person under like circumstances ʺshould begin an inquiry to protect his or 

her rights.ʺ  Id. (citation and internal quotation marks omitted).  As the date of accrual is 

a fact intensive inquiry, summary judgment is ordinarily inappropriate for statute of 



1      Federal courts sitting in diversity jurisdiction apply the procedural statute of limitations 
and choice‐of‐law rules of the forum state, in this case New York.  Stuart v. Am. Cyanamid Co., 
158 F.3d 622, 627 (2d Cir. 1998).  New Yorkʹs ʺborrowing statute,ʺ C.P.L.R. § 202, dictates that 
ʺ[w]hen a nonresident plaintiff sues upon a cause of action that arose outside of New York, the 
court must apply the shorter limitations period . . . of either: (1) New York; or (2) the state where 
the cause of action accrued.ʺ  Stuart, 158 F.3d at 627.  Here, the shorter statute of limitations is 
the Alaska law. 

                                                  5
                                                                                                
limitations defenses.  Johnʹs Heating Serv. v. Lamb, 46 P.3d 1024, 1031 (Alaska 2002).  

Summary judgment may be granted, however, when the ʺcourt has before it 

uncontroverted facts regarding when the statute of limitations began running.ʺ  Egner v. 

Talbotʹs, Inc., 214 P.3d 272, 278 (Alaska 2009).   

               The district court held that the Trustʹs claims accrued before September 

2009 because the record established, as a matter of law, that the Trust was on inquiry 

notice before then ‐‐ the Trust had sufficient information of its potential claims to 

warrant an inquiry.  We agree.  The uncontroverted facts include the following:  

              In January 2006, PFLAC notified the Trust that the ID Fund had changed 

               auditors.  That month, the Trust was also notified of the potential conflict 

               of interest between Founding Partners, a fund the ID Fund invested in, 

               and the ID Fund.   

              In 2007, Buchalter placed the ID Fund on his redemption watch list 

               because he ʺwasnʹt getting the information [he] should have as an 

               investor.ʺ  App. 1428. 

              By October 2008, plaintiffs knew that SSR had placed a hold on 

               redemptions and that the ID Fund had been exposed to fraudulent 

               financing transactions with broker Tom Petters.   


                                               6
                                                                                                   
              In December 2008, Buchalter inquired into the tax implications of the 

               Trustʹs losses, indicating that Buchalter was prepared for the losses to 

               solidify.   

              By March 2009 the Trustʹs investment was down to $2.667 million, 

               approximately $1.3 million less than the investmentʹs worth when the 

               Trust submitted its redemption request the previous year.    

              In May 2009, PLFAC notified the Trust that the SEC had filed a civil 

               complaint against and frozen the assets of William Gunlicks, the owner of 

               several funds, including one which was the primary investment of the ID 

               Fund. 

               These facts, taken together, show as a matter of law, that the Trust was on 

inquiry notice before September 2009.   

               On appeal, plaintiffs contend that any losses were only ʺpaperʺ losses, 

insufficient to trigger accrual of a cause of action.  The argument fails.  Plaintiffs fail to 

cite to any authority for the proposition that ʺpaperʺ losses or decreases in an 

investmentʹs value are not actionable under Alaska law.  If plaintiffsʹ argument were 

correct, no party would be able to bring suit until their investment had zeroed out or 

their securities were sold.  See Sopko v. Dowell Schlumberger, Inc., 21 P.3d 1265, 1272 


                                               7
                                                                                                   
(Alaska 2001) (ʺ[I]t is irrelevant that the full extent of his injuries did not become 

apparent until later.ʺ).   

                 Plaintiffs also suggest that given the general financial turmoil of 2008, the 

ID Fundʹs actions did not seem out of the ordinary.  Though plaintiffs may not have 

known of their claims with certainty in May 2009, they surely should have at least been 

aware of a potential cause of action and started an inquiry.  See Jones v. Westbrook, 379 

P.3d 963, 967 (Alaska 2016) (noting that the statute of limitations is tolled until ʺʹthe 

plaintiff has information sufficient to alert a reasonable person to the fact that he has a 

potential cause of actionʹ or should begin to inquire about that possibilityʺ (quoting 

Preblich, 996 P.2d at 734)).  Moreover, no new information was revealed to plaintiffs, 

aside from the continual diminution of funds, between May 2009 and the beginning of 

Buchalterʹs investigation and subsequent lawsuit, by which point he had admittedly 

become aware of plaintiffsʹ potential claims.   

                 We therefore agree with the district court that the statute of limitations 

began to run, as a matter of law, in May 2009 and that, accordingly, plaintiffsʹ claims are 

time‐barred.  

        

        


                                                8
                                                                                        
                                         . . .  

             We have considered plaintiffsʹ remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

 
                                       FOR THE COURT:  
                                       Catherine OʹHagan Wolfe, Clerk 




                                          9